DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.
Applicant first argues that the current application requires using a lesser movement speed of the nozzle in the claimed second step whereas Swanson increases the movement speed in the second step and directs attention to paragraph 0106 of Swanson (pg 6 last paragraph). The Examiner respectfully disagrees. It is unclear what aspect of paragraph 0106 of Swanson could directed toward an increased nozzle movement speed. Paragraph 0106 states “nozzle 68 can extrude the flowable material at a second extrusion rate (that is greater than the first extrusion rate) while the extrusion head 68 moves along a single tool path 1558, such as illustrated by arrow 1560. As discussed above, increasing the extrusion rate causes the flowable material to flow laterally around inner ring 90 of nozzle 68 and into recessed groove 94 to outer ring 92. Outer ring 92, however, functions as a larger-diameter tip to guide the extruded flowable material.” It is the Examiner’s position that paragraph 0106 is directed toward increasing extrusion rate, rather than nozzle movement speed, in order to avoid the back-and-forth movement discussed in preceding paragraph 0105 and shown in Fig. 18B.
. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US20140048969) in view of Stubenruss (US20170210069).

In reference to claims 1 and 8:
Swanson discloses a manufacturing method of a three-dimensional formed object (para 0011), the method comprising:

a second step, including a step of causing the forming material to be deposited inside the recessed portion through the discharging process, of forming a second formed part which is fixed to the inside of the recessed portion in a shorter forming time per unit volume than a forming time per unit volume of the first formed part by moving the nozzle relative to the forming table at a first movement speed (paras 0083, 0106).
Swanson further discloses wherein the ratio of the first step discharge volume to the second step discharge volume is dependent on an intended product design or geometry (Figs. 18B and 18C appearing to show an interior volume, and thus a discharge amount, greater than the exterior wall volume). Swanson does not explicitly disclose wherein a discharge amount of the forming material from the nozzle in the second step is equal to or higher than the discharge amount of the forming material from the nozzle in the first step. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention utilize the same discharge amount during the first step and second step in order to produce objects of a desired geometry.
Swanson does not disclose that the material is supplied to a rotating flat screw. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded 

In reference to claim 2:
In addition to the discussion of claim 1, above, Swanson further discloses wherein in the second step, an area on which the forming material is deposited under the nozzle is rendered larger than in the first step by rendering a movement speed of the nozzle with respect to the forming table in the discharging process lower than that in the first step (paras 0083-0085, 0106; Figs. 8A-9B and 18A-18C).

In reference to claim 4:
In addition to the discussion of claim 1, above, Stubenruss further teaches adjusting the speed of the conveyor to obtain a desired material flow (para 0008). Modified Swanson does not explicitly teach wherein in the discharging process of the second step, a speed of revolution of the flat screw is increased as compared to that in the first step. However, based on the teaching from Stubenruss that material flow is dependent on flat screw rotational speed, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the speed of rotation in order to increase the speed of material flow.

In reference to claim 5:
In addition to the discussion of claim 1, above, Swanson further discloses wherein a first nozzle is used as the nozzle in the discharging process of the first step and a second nozzle which has a larger bore diameter of a discharge port than the first nozzle is used as the nozzle in the discharging process of the second step (para 0067; Fig. 4).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson and Stubenruss as applied to claim 1, above, and further in view of Batchelder (US20140048970).
In addition to the discussion of claim 1, above, modified Swanson does not teach wherein in the discharging process of the first step, a discharge amount of the forming material from the nozzle is reduced when modifying a movement direction of the nozzle with respect to the forming table.
However, this would have been obvious in view of Batchelder. Batchelder teaches a manufacturing method of a three-dimensional formed object (abstract) based on tool path geometries that results in improved part quality such as more consistent road heights, sharper corners, and greater deposition accuracies (para 0035). Batchelder further teaches reducing the volumetric flow rate decreases the size of a push droplet (paras 0067, 0107). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Swanson with the reduced flow rate corners of Batchelder in order to obtain a method which decreases the size of a push droplet. 
Modified Swanson does not explicitly teach wherein in the discharging process of the second step, the discharge amount of the forming material from the nozzle is not reduced to less than that in the first step when modifying the movement direction of the nozzle with respect to the forming table. However, it would have further been obvious to not reduce the rate of the discharge in the second step 
Alternatively or additionally, the limitations of claim 3 are contingent conditions requiring modifying a movement direction during both the first step and the second step. If either condition is not met, for example in the printing of Fig. 18C of Swanson, no modification of the movement direction of the second step is required.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson and Stubenruss as applied to claim 1, above, and further in view of Sadusk (US20150093588).
In addition to the discussion of claim 1, above, Swanson further discloses wherein the second step includes a step of disposing a structure which configures a portion of the second formed part inside the recessed portion (para 0106). Modified Swanson does not teach a step of causing the forming material to be deposited through the discharging process in a space in which the structure is not disposed inside the recessed portion. However, this is taught by Sadusk. Sadusk teaches a manufacturing method of a three-dimensional formed object (para 0005). Sadusk further teaches the use of a purge wall structure which prints material outside of the object in order to purge the print nozzle of a first material in order to switch to a second material without oozing and prevent missing second build material on the object (para 0074). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Swanson with the purge wall of Sadusk in order to allow for multi-material printing which prevents locations with incorrect materials.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.L.S./Examiner, Art Unit 1745                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742